July 5, 1912. The opinion of the Court was delivered by
This is an action upon an account. There was an order of reference to the master, to take the testimony and report upon all issues involved, both law and fact.
In his report he recommended that the plaintiff have judgment against the defendant for a certain sum, and the defendant filed exceptions to said report.
After hearing argument, his Honor, the Circuit Judge, overruled the exceptions, and confirmed the master's report, whereupon the defendant appealed upon a single exception, assigning error on the part of the Circuit Judge in ruling that the damages alleged in the fourth paragraph of the defendant's answer were too remote.
It is only necessary to refer to the exceptions and the master's finding of fact to show, that the exception assumes the existence of facts, found against the defendant, by the Circuit Judge.
The exception is, therefore, overruled and the appeal dismissed.
MR. JUSTICE WATTS disqualified. *Page 562